COURT OF APPEALS FOR THE
                      FIRST DISTRICT OF TEXAS AT HOUSTON


                        ORDER REINSTATING APPEAL AND
                       ESTABLISHING BRIEFING SCHEDULE

Appellate case name:        Jenneese Patricia Banks v. The State of Texas

Appellate case number:      01-11-00766-CR

Trial court case number:    1759292

Trial court:                County Criminal Court at Law No. 14 of Harris
                            County

        This case was abated and remanded to the trial court for a determination of
whether appellant had failed to make arrangements for filing an appellant’s brief
and whether counsel should be appointed to file a brief on appellant’s behalf. The
trial court conducted a hearing on July 15, 2013, at which it appointed Bob Wicoff
in the Harris County Public Defender’s Office to represent appellant in this appeal.

       Accordingly, we REINSTATE this case on the Court’s active docket. The
Clerk of this Court is instructed to update his records to reflect that Bob Wicoff is
appellant’s counsel of record on appeal.

       Appellant’s brief is ORDERED to be filed within 30 days of the date of this
order. See TEX. R. APP. P. 38.6(a).

        Appellee’s brief, if any, is ORDERED to be filed within 30 days of the
filing of appellant’s brief. See TEX. R. APP. P. 38.6(b).

       It is so ORDERED.

Judge’s signature:    /s/ Laura C. Higley
                      Acting Individually

Date: July 29, 2013